               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KEITH L. WHITE,

                      Plaintiff,
v.                                                    Case No. 19-CV-1797-JPS

J. BEAHM, BIRDYSHAW, C.O.
BARKHURST, J. JONES, K.                                               ORDER
MARSHALL, PILDLEY, A. YORK, M.
BLOCK, J. KAYCON, G. GRIFFITH, J.
GRIPENTROG, K. TRITT, and JOHN
DOE,

                      Defendants.


       Plaintiff Keith L. White proceeds in this matter pro se. He filed a

complaint alleging that Defendants violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$0.99. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,
490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the


                                  Page 2 of 6
assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Defendants are various security and medical staff of Waupun

Correctional Institution. Plaintiff alleges that on February 12, 2019,

Defendants ignored him when he threatened to cut himself with a razor

blade. He did in fact cut himself, and Defendants were aware of this, but

they did not intervene for some time. Plaintiff eventually received some

medical attention.

       Plaintiff may proceed against Defendants for their deliberate

indifference to his serious medical needs, in violation of the Eighth

Amendment. Claims for deliberate indifference to an inmate’s suicide risk

are legion in federal courts, and so extensive case law has developed to

interpret them. The basic formulation of the claim involves an objective and

a subjective component. Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006).

First, Plaintiff must show that the harm (or potential harm) was objectively,


                                   Page 3 of 6
sufficiently serious and a substantial risk to his health. Id.; Farmer v.

Brennan, 511 U.S. 825, 832 (1994). “It goes without saying that ‘suicide is a

serious harm.’” Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001)

(quoting Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261 (7th Cir. 1996)).

It is not clear that Plaintiff’s cutting could have actually led to his death or

was genuinely animated by suicidal ideation. The Court expects that

Defendants will raise these issues, if appropriate, as a defense to Plaintiff’s

claim. Nevertheless, in light of the low level of scrutiny applied at the

screening stage, the Court must infer that the risk of harm was sufficiently

serious.

       Second, Plaintiff must establish that Defendants displayed deliberate

indifference to his risk of suicide. Collins, 462 F.3d at 761; Sanville, 266 F.3d

at 733. This, in turn, requires a dual showing that Defendants (1)

subjectively knew that Plaintiff was at substantial risk of committing

suicide and (2) were deliberately indifferent to that risk. Matos ex rel. Matos

v. O’Sullivan, 335 F.3d 553, 556 (7th Cir. 2003). Plaintiff’s allegations, viewed

generously, can support each showing. From those allegations, the Court

can infer that Defendants knew about Plaintiff’s cutting activity and could

have stopped it, but they chose to do nothing for a number of hours.

       Therefore, the Court finds that Plaintiff may proceed on the

following claim pursuant to 28 U.S.C. § 1915A(b): Deliberate indifference to

Plaintiff’s serious medical needs on February 12, 2019, in violation of the

Eighth Amendment, by all Defendants.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;


                                  Page 4 of 6
       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendants;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of the

plaintiff shall collect from his institution trust account the balance of the

filing fee, $349.01, by collecting monthly payments from the plaintiff’s

prison trust account in an amount equal to 20% of the preceding month’s

income credited to the plaintiff’s trust account and forwarding payments to

the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff’s remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:




                                 Page 5 of 6
                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 5th day of February, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
